DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 4/15/20 has been entered since it only changes the line spacing and does not modify any language in the disclosure. 
The disclosure is objected to for not having a detailed description of Figures 5-7. 
The disclosure is objected to because Page 3 provides a numbered list of the drawings instead of a just brief description and numbers should only represent reference characters when present in the disclosure. The numbers “1. 2. 3…..7.” should be removed because these are not reference characters and only reference characters or dimensions should be presented in the disclosure as numbers. 
Page 4: “See [Fig. 1]” is confusing because the brackets around the “Fig. X” do not make sense. These brackets should be removed at every instance on this page. 
The disclosure is objected to because the detailed description is confusing. The disclosure currently recites on Page 4, “The hand made, 20 white Stitching, Feather weight, 10 breathable mesh, non-woven (hypoallergenic) white material. 40|50 The two flat pointed angles”. This is improper and confusing. “hand made 20” is not something that can be illustrated in drawings so it is unclear why that has a reference numeral. If “20” is supposed to represent “white stitching”, then the disclosure should read “The hand-made white stitching 20”. The reference numeral that represents the element 
The disclosure is objected to because non-proper nouns are capitalized; for example:
Page 1: “The Modest Islamic beauty Community”, “Makeup”, “Hijab”, “Fourty-three”, “Hijabs”, “Magazine issue”. This happens throughout the disclosure and should not; a substitute specification removing these improper capitalizations on all pages (not just page 1) is required. 
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Appropriate correction is required.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Applicant filed original single-spaced claims 1-9 on 8/13/18. 
Applicant then resubmitted original claims 1-9 with double spacing on 4/15/20. 
On 5/7/20, applicant canceled claims 1-9 and submitted new claims 10-19. 
On 5/19/20, applicant submitted new claims improperly numbered 10-20 indicating that each of claims 10-20 was a “new claim” which is improper because these are not the same as claims 10-19 submitted on 5/7/20 nor are they indicated as “amended”. Claims 10-19 submitted on 5/7/20 should be either cancelled and the numbering of the new claims submitted 5/19/20 starts with 20 or claims 10-19 should be amended with the status identifier “(Amended)” and by showing the removed/deleted words with strikethrough and the newly added words with underlining and claim 20 with the identifier “(New)”. 
For examination purposes, claims 10-19 submitted on 5/7/20 are cancelled and the misnumbered claims 10-20 submitted on 5/19/20 have been renumbered new claims 20-30.
On 6/12/20, applicant submitted another set of purportedly “New” claims (see status identifiers) and misnumbered these “New” claims 10-20 (note: applicant attempted to cancel claim 20). So the amendment filed 6/12/20 cancels renumbered claims 20-30 (see above) and will be treated as presenting newly renumbered claims 31-41. 
Claim(s) 31, 33, 35-38, and 40-41 is/are objected to because of the following informalities:
Claim 31: line 1: replace “on hijab of an user during the application of makeup on the face” with ---on a hijab of a user during application of makeup on a face of the user---;
Line 2: replace “wherein said covering band comprising:” with ---wherein said covering band comprises:---;
Line 3: delete the semicolon “;” after “outer surface”;
Line 4: replace “wherein said opening provided” with ---wherein said opening is provided--- and replace “said opening configured” with ---said opening is configured---;
Line 6: after “adhesive material” insert ---located on a back side of each of the left arm and the right arm---;
Line 7: replace “right arm includes ridged portion” with ---right arm each includes a ridged portion---;
Line 8: replace “closer” with ---close---;
Line 9: replace “provided” with ---provides---;
Line 10: replace “placed on backside of each portion” with ---is located--- and replace “the ridges” with ---the ridged portions---. 
Line 12: after “adhesive material” insert ---is--- and replace “said portion of the left arm and right arm” with ---said end portions of the left arm and the right arm---;
Line 13: replace “each” with ---a--- and replace “section aligned over the outer line” with ---section is aligned over an outer line---;
Line 14-16: delete “and thereby….makeup on the face”. 
Claim 33: line 1: after “opening” insert ---is---.
Claim 35: line 2:, replace “adhesive tape” with ---adhesive tape is--- at both occurrences;
Line 3-4: replace “said portions of the left arm and right arm with adhesive tapes on each top sides” with ---said end portions of the left arm and the right arm with the adhesive tapes on sides of the hijab---. 
Claim 36: line 1: replace “section made up” with ---section is made---.
Claim 37: line 2: replace “cavity” with ---a cavity---. 
Claim 38: line 1 after “elastic material” insert ---is---; 
Line 2: delete “performing”;
Line 3: insert ---the--- before “right arm”. 
Claim 40: line 1: after “elastic material” insert ---is---. 
Regarding claim 41, applicant appears to have attempted to cancel this claim; however, this attempted cancellation was done improperly because the text of the claim was not lined through or deleted/omitted as required by 37 CFR 1.121(c) which states that no claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered". This claim will therefore will not be further treated on the merits and applicant is required to properly cancel this claim in response to this office action. 
Appropriate correction is required.

In order to avoid this confusion in future filings, applicant is provided the following example of how to amend claim 31 to comply with the objections outlined above (see italic text below): 
(Amended) Claim 31. A covering band for preventing staining of makeup on a hijab of a user during a face of the user, wherein said covering band comprisesis provided at a top center portion of the collar shaped section and said opening is configured for facilitating the user to place the collar shaped section around the face;wherein said collar shaped section further includes a left arm, a right arm, and an adhesive material located on a back side of each of the left arm and the right arm;wherein said left arm and said right arm each includes a ridged portion; wherein said ridged portion is a curved portion closes is located ridged portions and edges of the left arm and the right arm;wherein said adhesive material is configured for allowing the user to attach said end portions of the left arm and the right arm on ais aligned over an outer line of the face and the outer portion of the collar shaped section protrudes outwardly up to the ridged portion
Drawings
The replacement drawings were received on 4/15/20.  
These drawings are objected to because each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
Figures 1-7 are objected to for containing extraneous matter in the form of text titling each figure. While this language can appear in the disclosure to describe the various figures, it should not be present with the figure titles. The figures should be labeled “Fig 1” with no additional text. Clarification or correction is requested.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “edges of the left arm and the right arm are…parallel to each other” of renumbered claim 35 (currently the entire device is curved and when placed on a curved face and hijab it will remain curved, which by definition means the edges are not parallel because the edges converge to form the curved shape) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 1 and 4-7 are objected to because while these figures contain reference characters, the disclosure does not clearly indicate what these reference characters are representing, which is improper and confusing. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 34 and 36-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “parallel” in claim 35 is used by the claim to mean “overlapping or extending in similar directions,” while the accepted meaning is “two lines or directions in a same plane that will never meet and do not intersect at any point.” The term is indefinite because the specification does not clearly redefine the term. Applicant can amend the claims to recite that the left and right arm are positioned around the face or that they are positioned in similar directions to overcome this issue. 
Claim 38: recites “the outer portion of the collar shaped section” without antecedent basis. Clarification or correction is requested.  
Claim 39: recites “wherein said double stitching performed for providing a space between the outer portion of the collar shaped section and said transparent adhesive tape and further between the edges of the left arm and right arm and the transparent adhesive tape; and wherein said space provided for facilitating the user to attach said portions of the left arm and right arm on each top sides of hijab without touching the adhesive”. The term “transparent adhesive tape” lacks antecedent basis. Furthermore, the language of this claim does not make sense; it is unclear how if at all this language places any additional structural limitations on the claim. Preceding claim 39 (from which this claim depends) already requires double stitching an elastic material around an outer portion of the collar shaped section and the edges of the left arm making it unclear what additional structure this claim is supposed to be requiring. If applicant is attempting to add that the tap is transparent, this claim should be amended to recite “wherein said adhesive material is a transparent adhesive tape” and since this appears to be the only additional limitation set forth, for examination purposes, this is how the claim will be treated. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 40: recites “wherein said elastic [is] provided for enabling the user to stretch and adjust the collar section when placing around the face”; this claim only appears to recite functional language that is inevitably already be present in preceding claim 38 which sets forth elastic material in the collar for placement around a persons’ face (note claim 40 depends from claim 38). So claim 40 is not further limiting because it does not place any additional limitations or structure on preceding claim 38 from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31-36, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haydu (US 2900640).
Regarding the claimed invention being “for preventing staining of makeup on a hijab…during makeup application on the face” as recited in the preamble of claim 32, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Haydu was considered capable of performing the cited intended use because Haydu teaches an absorbent bib which is capable of being used to absorb makeup instead of food spilled by a child if a user wished to use it in that fashion. 
Claim 31: Haydu discloses a covering band (see Fig 4) comprising: a collar shaped section with an inner surface, an outer surface, and a series of openings (see annotations). The openings are provided in a top center portion of the collar shaped section (see annotations) and the openings are configured for facilitating the user to place the collar shaped section around the face since that is how you apply a bib (see invention title). The collar shaped section includes a right arm (see annotations) and a left arm (see annotations), each of the right arm and the left arm carrying an adhesive material (see annotations). The adhesive material is located on a back side of the respective arm to which it is attached since “back side” is relative to the orientation of the device and the claims do not require the adhesive be on the same side of the collar section on each arm. The left arm and the right arm each includes a ridged portion (see annotations) and the adhesive material is located between the ridged portion and edges of the left arm and the right arm (see annotations) to which it is attached (see annotations). The adhesive material can be used to allow a user to attach the end portions of the left arm and the right arm together on a top side of a hijab if so desired with the inner portion of the collar shaped section aligned over an outer lien of the face and the outer portion of the collar shaped section protruding outwardly up to the ridge portion because this is how the device is shaped (see annotations). 
Claim 32: Haydu discloses the opening being triangular between the inner surface and the outer surface of the collar shaped section (see triangular opening between edges of left and right arms in annotations). Regarding the “opening is provided by removing a top central portion between the inner surface and outer surface of the collar shaped section”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented covering of Haydu. See MPEP § 2113.

    PNG
    media_image1.png
    579
    610
    media_image1.png
    Greyscale

Claim 33: Haydu discloses the opening (see triangular opening between edges of left and right arms in annotations and in above rejection of claim 33) as providing a space between the edges of the left arm and the right arm (see annotations) and this opening is configured to allow wearing the device which can include wearing it around the face if so desired because this is intended use and applicant’s claims are drawn to a device and not a method.
Claim 34: Haydu discloses the edges of the left arm and the right arm to be placed overlapping with each other on top of each other to join the two arms together via the adhesive (Col 2, 4-8) and this could be done on a top side of a hijab if so desired. 
Claim 35: Haydu discloses the adhesive material is a dry seal adhesive (Col 1, 58-59) which is known to be transparent and Haydu discloses this adhesive disposed in strips (see Figs 1 & 4), which the office interprets to constitute “adhesive tape” as claimed. Haydu further discloses providing the device in packaging (Col 1, 70) and removing the device from packaging, which constitutes the adhesive material being provided with a covering that is removed thereby exposing the device (Col 1, 70-72) and its corresponding adhesive tape for attaching the end portions of the left arm and the right arm together, which could be done over the sides of a hijab if so desired. 
Claim 36: Haydu discloses the collar shaped section to be made of paper (Col 1, 36) which is a non-woven fabric material capable of absorbing cosmetics because paper is capable of doing this. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haydu (US 2900640) in view of Vonrinteln (US 6789265).
Claim 37: Haydu discloses the invention essentially as claimed except for the collar shaped section enclosing an embedded elastic material therein, which would result in there being a “hollow structure” with the elastic material embedded within the cavity of the hollow structure.
Vonrinteln, however, discloses an improved covering band design for individuals with disabilities (Col 2, 3-16) the covering band including a collar shaped central section (16, Fig 1) with an opening configured to be placed around a person’s face (see Fig 1A). The collar section includes a left arm and a right arm (14) and an adhesive material (12; Col 4, 1-10) on each arm (see Fig 1). The collar shaped section houses an embedded elastic material (18; Col 4, 13-16) within a cavity of the collar shaped section in order to allow the collar shaped section to fit more snugly against a user’s face and neck during use (Col 4, 3-14). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the covering band bib of Haydu by providing the collar shaped section with an embedded elastic material in view of Vonrinteln in order to help the device fit more snugly against a user’s neck. 	
Claim(s) 31-34, and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varell (US 2211184) in view of Wendschuh (US 20140290682).
Regarding the claimed invention being “for preventing staining of makeup on a hijab…during makeup application on the face” as recited in the preamble of claim 32, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Varell was considered capable of performing the cited intended use because Varell teaches a head/hair covering which is capable of being used to overlie a hijab and protect it from makeup or liquids. 
Claim 31: Varell discloses a covering band comprising a central collar shaped section (see Fig 4) with an inner surface and an outer surface; an opening (see Fig 4) provided at a top center portion of the collar shaped section and being configured for facilitating placement about a user’s face; the collar shaped section further includes a left arm (left side that joins 14, Fig 4) and a right arm (right side that joins 18, Fig 4) and a fastening material (15+16+17) for connecting the right arm to the left arm (Col 3, 1-20) when securing the device around the face (see Figs 1 & 4). The left and right arms and the collar shaped section all include ridged portions (7 & 8) and these ridged portions are curved and are close to the end portions (14 & 18) of the right and left arms and these ridged portions are for adjustable fitting (Col 2, 30-40) about the user’s face. The fastening material is placed on a backside of each portion between the ridges and edges of the left and right arms and is configured for allowing the user to attach the left and right arms together and the inner portion of the collar shaped section can be aligned over the outer line of a user’s face. Varell discloses the invention essentially as claimed except for the fastening material being adhesive material. 
Wendschuh, however, teaches a covering band (see Fig 12) for placement in the hair and further discloses that snaps, hooks, adhesive, buttons, clips and rivets are all equivalent fastening means known in the art [0071]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the covering band of Varell by substituting an adhesive fastening means for the hooks in view of Wendschuh since Wendschuh teaches these to be functional equivalents. 
Claims 32-34: Varell discloses the opening being provided as a removed top central portion between the inner surface and the outer surface of the collar shaped section and the opening being configured for providing a space between edges of the left arm and the right arm during placement of the collar shaped section around the head/face. The edges of the left arm and the right arm are placed parallel to each other when placed about the head (see Fig 4 of Varell). 
Modified Varell discloses the invention essentially as claimed except for the opening being triangular in shape. However, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Varell by providing the opening as triangular, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Varell.
Claim 36: Varell discloses the collar shaped section being made of any water resistant material (Col 3, 49-53) including oil silk which is a fabric material and water resistant materials are capable of absorbing things because they are not waterproof. Modified Varell discloses the invention essentially as claimed except for the fabric material being non-woven. In this case, however selecting a given non-woven fabric would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claims 37-40: Varell discloses the collar shaped section being an enclosed hollow structure (see Fig 3) with an elastic material (11 & 12) embedded within the cavity of the hollow structure with double-stitching (9 & 10) around the outer portion fo the collar shaped section and the stitching provides a space between the outer portion of the collar shaped section and the fastening material which would facilitate attachment of the ends around the head or face and this elastic material allows the device to stretch as needed to accommodate a person’s head/face (see Figs 1 & 4). So Modified Varell also teaches these limitations because the proposed modification is to substitute adhesive for the hooks and loops, which does not change the presence of the stitching and elastic bands. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772